Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-4-21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 10-17, 27-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,455,306. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the current application is an obvious broadened variation of claim 1 of U.S. Patent No. 10,455,306.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 27-31, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0045304A1, hereinafter Lee) in view of .
Regarding claim 10, Lee discloses: A set of earphones comprising: a. one or more sensors (figs. 4-5; paragraphs: 0046-0049) for sensing a use and a non-use of the earphones; b. a wireless control device, wherein the wireless control device is configured to send a signal to transmit sound based on a use and a non-use of the earphones (paragraph: 0041), and wherein power is not used to drive the earphones if a non-use of the earphones is sensed (paragraphs: 0050-0055).
Regarding claim 27, Lee discloses: An earphone comprising: a. one or more sensors (figs. 4-5; paragraphs: 0046-0049) for sensing a use condition and a non-use condition of the earphone; b. a wireless control device, wherein the wireless control device sends a signal to transmit sound to the earphone and power is used to drive the earphone when the use condition is sensed (paragraph: 0041), and wherein power is not used to drive the earphone if a non-use condition is sensed (paragraphs: 0050-0055).
Regarding claim 34, Lee discloses: An earphone comprising: a. one or more sensors (figs. 4-5; paragraphs: 0046-0049) for sensing a use condition and a non-use condition of the earphone; b. a wireless control device, wherein the wireless control device sends (paragraph: 0041) a signal to an electronic device to transmit sound to the earphone and power is used to drive the earphone when the use 
Lee differs from the claimed invention in that although he discloses turning on and/or turning off sound producing device based on use or non-use of the earphones (paragraphs: 0036-0037), he does not specifically disclose: one or more earphone magnets for releasably coupling the set of earphones with an earphones holder.
However, (“ ACRONYM GT-J14 GORE-TEX JACKET MAGNETIC EARBUDS HOLDER”) teaches: one or more earphone magnets for releasably coupling the set of earphones with an earphones holder (see figs and description).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify Lee’s system to provide for the following:  one or more earphone magnets for releasably coupling the set of earphones with an earphones holder as this arrangement would facilitate the earphones to be held when not in use as taught by the above document,
Regarding claims 11-15, 28-31, 35-37, Lee further teaches the following: wherein the one or more sensors comprise one or more movable switches (paragraph: 0034), wherein the one or more sensors comprise one or more touch sensors (fig. 4; paragraph: 0046), wherein the one or more sensors are located on a part of the earphones that fit within an ear canal of a user (figs. 2-5; paragraphs: 0043; 0048), wherein the wireless control device is configured to send a signal to transmit sound through the earphones if it is sensed that the earphones are being used (fig. 1; paragraphs: 0040-0041), wherein the wireless control device is .

Claim 16, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of non-patent literature (“ ACRONYM GT-J14 GORE-TEX JACKET MAGNETIC EARBUDS HOLDER”) as applied to claims 10, 27,  above, and further in view of Li (US 2011/0117840A1).
The combination differs from claims 16, 32 in that it does not specifically disclose: wherein the wireless control device is configured to send a signal to a bluetooth device coupled to the earphones.
However, Li discloses: wherein the wireless control device is configured to send a signal to a bluetooth device coupled to the earphones (abstract).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify the combination to provide for the following:  wherein the wireless control device is configured to send a signal to a bluetooth device coupled to the earphones as this arrangement would facilitate to control host device when using Bluetooth earphones as taught by Li.
Claims 17, 33, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of non-patent literature (“ ACRONYM GT-J14 GORE-TEX JACKET MAGNETIC EARBUDS HOLDER”)  as applied to claims 11, 27, 34 above, and further in view of Pan (US 2010/0250669A1).
The combination differs from claims 17, 33, 38 in that it does not specifically disclose:  wherein the one or more sensors for sensing a use and a non-use of the earphones comprise one or more accelerometers.
However, Pan discloses: wherein the one or more sensors for sensing a use 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify the combination to provide for the following:  wherein the one or more sensors for sensing a use and a non-use of the earphones comprise one or more accelerometer as this arrangement would facilitate the control of player using another well-known sensor as taught by Pan. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 16, 27, 32, 34, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeycutt (US 2013/0216085A1).
Regarding claim 10, Honeycutt discloses: A set of earphones comprising: a. one or more sensors (paragraph: 0011-0013) for sensing a use and a non-use of the earphones; b. a wireless control device, wherein the wireless control device is configured to send a signal to transmit sound based on a use and a non-use of the earphones, and wherein power is not used to drive the earphones if a non-use of the earphones is sensed; and c. one or more earphone magnets for releasably coupling the set of earphones with an earphones holder (abstract; paragraphs: 0004-0006; 0098; 0102; 0115; 0116; 0125; 0131).
An earphone comprising: a. one or more sensors (paragraph: 0011-0013) for sensing a use condition and a non-use condition of the earphone; b. a wireless control device, wherein the wireless control device sends a signal to transmit sound to the earphone and power is used to drive the earphone when the use condition is sensed, and wherein power is not used to drive the earphone if a non-use condition is sensed; and  c. one or more earphone magnets for releasably coupling the earphone with an earphones holder (abstract; paragraphs: 0004-0006; 0098; 0102; 0115; 0116; 0125; 0131).
Regarding claim 34, Honeycutt discloses: An earphone comprising: a.    one or more sensors (paragraph: 0011-0013) for sensing a use condition and a non-use condition of the earphone; b. a wireless control device, wherein the wireless control device sends a signal to an electronic device to transmit sound to the earphone and power is used to drive the earphone when the use condition is sensed, and wherein power is not used to drive the earphone if a non-use condition is sensed; and c. one or more earphone magnets for releasably coupling the earphone with an earphones holder (abstract; paragraphs: 0004-0006; 0098; 0102; 0115; 0116; 0125; 0131).
Regarding claims 16, 32, Honeycutt further teaches: wherein the wireless control device is configured to send a signal to a bluetooth device coupled to the earphones (paragraphs: 0098; 0102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 28-31, 35-37are is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt in view of Lee.
Honeycutt differs from claims 11-15, 28-31, 35-36 in that he does not wherein the one or more sensors comprise one or more movable switches, wherein the one or more sensors comprise one or more touch sensors, wherein the one or more sensors are located on a part of the earphones that fit within an ear canal of a user, wherein the wireless control device is configured to send a signal to transmit sound through the earphones if it is sensed that the earphones are being used, wherein the wireless control device is configured to send a signal to an electronic device coupled to the earphones.
However, Lee teaches the following: wherein the one or more sensors comprise one or more movable switches (paragraph: 0034), wherein the one or more sensors comprise one or more touch sensors (fig. 4; paragraph: 0046), wherein the one or more sensors are located on a part of the earphones that fit within an ear canal of a user (figs. 2-5; paragraphs: 0043; 0048), wherein the wireless control device is configured to send a signal to transmit sound through the earphones if it is sensed that the earphones are being used (fig. 1; paragraphs: 0040-0041), wherein the wireless control device is configured to send a signal to an electronic device coupled to the earphones (paragraphs: 0040-0041).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify Honeycutt’s system to provide for the following: wherein the one or more sensors comprise one or more movable switches, wherein the one or more sensors comprise one or more touch .
Claims 17, 33, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt in view of Pan.
Honeycutt differs from claims 17, 33, 38 in that he does not specifically disclose: wherein the one or more sensors for sensing a use and a non-use of the earphones comprise one or more accelerometers.
However, Pan discloses: wherein the one or more sensors for sensing a use and a non-use of the earphones comprise one or more accelerometers (abstract; paragraph: 0048).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify Honeycutt’s system to provide for the following:  wherein the one or more sensors for sensing a use and a non-use of the earphones comprise one or more accelerometer as this arrangement would facilitate the control of player using another well-known sensor as taught by Pan. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2012/0021540A1) to Takahashi et al. discloses SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE which teaches: [0325] Being an optical sensor which detects light, the sensor 2135 is provided in a region where light is blocked in the earphone when the earphone is worn. On the other hand, being a pressure-sensitive sensor, the sensor 2136 is provided in a region where the sensor touches the ear in the earphone when the earphone is worn. Whether or not the earphone is worn can be detected by the sensor 2135 which detects existence of light, and by the sensor 2136 which detects existence of pressure. The control portion 2137 controls the digital player with the information detected by the sensor 2135 and the sensor 2136 so that the digital player is turned on when the earphone is worn and the digital player is turned off when the earphone is not worn. Thus, even if the operating portions 2133 of the main body 2130 of the digital player is not controlled directly, on or off of the digital player can be switched automatically by whether or not the earphone is worn. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651